                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 00-40104-01, 02-JTM

WILLIAM LEONARD PICKARD and
CLYDE APPERSON,
            Defendants.




                            MEMORANDUM AND ORDER


      The government seeks clarification of the December 11, 2018 Order to the extent

that it provided that “the government may redact from the Skinner DEA file information

so as to show … (2) the month and day of an individual’s birth.” (Dkt. 832 at 7). The

government argues (Dkt. 837 at 2) this would “exclude showing the year of said

individual’s birth,” which it contends would be inconsistent with Fed.R.Crim.Pr. 49.1,

which provides that, unless the court orders otherwise, “a party or nonparty making the

filing may include only … (2) the year of the individual’s birth.” The government then

asks with respect to dates of birth whether it should redact “the year of birth OR the

month and day of birth.” (Dkt. 837, at 2, emphasis in original). The motion essentially

suggests that, as to births, the redacted file should show the year, and not month or day.
       For purposes of consistency with Rule 49.1, the court hereby modifies the order of

December 11, 2018 to provide that, for dates of birth in the DEA file, the government may

redact the month and day, revealing only the year.1

       Defendants have requested (Dkt. 836) that the court maintain the stay previously

entered by the court. At the conclusion of its Order of December 11, the court expressly

noted the stay entered November 17, 2017, and stated that “this stay remains in effect.”

(Dkt. 832, at 10). Earlier, in its summary of the case, the court explained that “[t]he stay

previously entered by the court remains in place.” (Id. at 1). Defendants’s present motion

is granted so as to reiterate that the stay previously entered remains in effect.

       IT IS ACCORDINGLY ORDERED this day of January, 2019 that the motions of the

government (Dkt. 837) and defendants (Dkt. 836) are granted as provided herein.




                                            s/ J. Thomas Marten
                                            J. Thomas Marten, Judge




1 At the same time, it must be noted that that the converse approach employed in the prior
Order—revealing the month and day of birth while redacting the year—did not originate with
the court. In its original Notice of Intent to Comply (Dkt. 823, at 3; Dkt. 832, at 3-4), the
government sought approval for its “inten[t] to redact the following information … b. the year of
an individual’s birth.”

                                               2
